DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims 1-15 is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not fairly teach a shadow mask interposed between the energetic crosslinking particle source and the membrane and that receives the energetic crosslinking particles from the energetic crosslinking particle source and communicates the energetic crosslinking particles to the membrane,
wherein the shadow mask selectively controls transmission of the energetic crosslinking particles through the shadow mask via apertures disposed in the shadow mask in combination with features of claim 1.
There are other prior art machines that do employ a shadow mask and electron beam for imaging purposes, but they would not fairly read on the combination of the shadow mask as claimed with the “sample chamber in communication with the membrane and that:
receives a liquid composition that comprises a solvent and a plurality of polymers disposed in the solvent, the polymers comprising a cross-linkable moiety … ” as fully recited in claim 1.
Claim Interpretation
	In examiner’s words: An SEM with an x-ray/electron transparent window that allows x-ray/electron to pass through to a liquid sample, which is intended to be a polymer such that the x-ray/electron can polymerize the polymer.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US 20040046120 A1).
In reference to claim 1, Moses discloses a “chamber suitable for use with a scanning electron microscope. The chamber comprises at least one aperture sealed with a membrane. The membrane is adapted to withstand a vacuum, and is transparent to electrons and the interior of the chamber is isolated from said vacuum. The chamber is useful for allowing wet samples including living cells to be viewed under an electron microscope” (Abstract). This is the same as the invention as claimed.
In other words, Moses teaches an SEM that separates the electron beam generator (vacuum side) from the sample such that the sample can be observed at or near atmospheric pressure. This is generally known as environmental SEM.
Moses does not teach that the sample is a polymer for crosslinking and using the machine as a printer as claimed. However, the material worked upon and intended use of the machine cannot serve as the basis for patentability.
 Specifically, Moses discloses a machine comprising:
an energetic crosslinking particle source that produces energetic crosslinking particles (Fig 2 element 12);
a vacuum chamber in vacuum communication with the energetic crosslinking particle source and that receives the energetic crosslinking particles from the energetic crosslinking particle source and communicates the energetic crosslinking particles to a membrane (Fig 2 element 30);
the membrane in … communication with the vacuum chamber and comprising a barrier layer and a transmission layer disposed on the barrier layer, wherein a portion of the membrane has some of the transmission layer in an absence of the barrier layer for transmission of the energetic crosslinking particles through the transmission layer without being obstructed by the barrier layer, such that the membrane (“barrier or membrane may be reinforced with a reinforcing grid placed between said membrane” [P0022], “barrier or membrane is preferably transparent to energetic electrons” [P0024], “the barrier is coated with a layer of a material having a high secondary electron yield, typically lithium fluoride” [P0025]):
receives the energetic crosslinking particles from the vacuum chamber;
blocks, by the barrier layer, the energetic crosslinking particles from being further communicated in the multidimensional printer; and
transmits, by the transmission layer, the energetic crosslinking particles for further communication in the multidimensional printer; and
a sample chamber in communication with the membrane and that (“enable wet samples to be viewed under a scanning electron beam” [P0028]): 
…
wherein the membrane isolates a vacuum of the vacuum chamber from vapor of the liquid composition in the sample chamber (“membrane, of which an exposed area having a diameter of 1 mm is resistant to a one-atmosphere pressure gradient, and which is transparent to high energy electrons, to construct a chamber to enable wet samples to be viewed under a scanning electron beam at a resolution substantially better than 100 nm” [P0028]).
Moses does not specifically teach “the membrane in particle communication with the vacuum chamber.” However, since Moses also teaches that the “membrane is preferably transparent to energetic electrons” [P0024],” a person of ordinary skill in the art would have found it obvious to place the membrane in communication with the vacuum chamber such that the membrane was in particle communication with the vacuum chamber as claimed. Also see rejection of claim 15, below.
	In reference to claim 3 the cited prior art discloses the invention as in claim 1.
	Moses further discloses further a sample translation stage disposed in the sample chamber and in mechanical communication with the solid crosslinked polymer structure produced from crosslinking the polymers by the energetic crosslinking particles,
wherein the sample translation stage translates away from the membrane, toward the membrane, or laterally with respect to the membrane so that a two-dimension or three-dimensional size or shape of the solid crosslinked polymer structure can be spatially controlled during formation of the solid crosslinked polymer structure from the polymers (“SEM stage” [P0217])
	In reference to claim 4-5, 8-9, 11-14, the cited prior art discloses the invention as in claim 1.
“there is no patentable combination between a device and the material upon which it works.”
In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952)
“[T]he grant of a patent on a composition or machine cannot be predicated on a new use of that machine or composition”
In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957)
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
	In reference to claim 6-7, the cited prior art discloses the invention as in claim 1.
Moses further discloses wherein the energetic crosslinking particles comprise electrons and wherein the energetic crosslinking particles comprise X-rays (Claim 58)  
	In reference to claim 10, the cited prior art discloses the invention as in claim 1.
Moses further discloses wherein the spatial resolution is tunable and is from 10 nm to 90 μm (“a resolution substantially better than 100 nm” [P0028]).  
	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US 20040046120 A1) in view of Wang (US 20160351374 A1).
Moses discloses a membrane that, as quoted above, may comprise a “may be reinforced with a reinforcing grid placed between said membrane” [P0022], “barrier or membrane is preferably transparent to energetic electrons” [P0024], “the barrier is coated with a layer of a material having a high secondary electron yield, typically lithium fluoride” [P0025].
Moses does not disclose the claimed materials.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, electron transparent windows (membranes), Wang discloses a “grid assembly comprises two support members, each support member comprising a silicon (Si) substrate coated with an electron-transparent silicon nitride layer (Si3N4). Windows are etched from each Si substrate” [P0023].
The combination would be achievable by using the electron transparent structure of Wang as the membrane in Moses.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the invention such that the membrane comprises a barrier layer comprising silicon and a transmission layer comprising silicon nitride disposed on the barrier layer.
A person having ordinary skill in the art would have been specifically motivated to use the electron transparent structure of Wang as the membrane in Moses because Wang teaches that their structure allows for improved performance; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; or use of known technique to improve similar devices (methods, or products) in the same way. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130146221 A1 teaches membranes as electron transparent windows for ambient pressure x-ray photoelectron spectroscopy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744